DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
[Begin Audit]

IN THE CLAIMS:
Claims 1, 21 and 22 have been amended as follows:

1. (Currently Amended) A system comprising:
a non-transitory computer storage medium configured to at least store computer-readable instructions; and
one or more hardware processors in communication with the non-transitory computer storage medium, the one or more hardware processors configured to execute the computer-readable instructions to at least:
for each radio of the plurality of radios, assign a radio 
determine, based on a user selection, a root node for display comprising a first radio of a plurality of radios;
select for display at least one signal route involving the root node between each of the plurality of radios;


display, within the window on the display, a representation of the selected at least one signal route based on route health.
21. (Currently Amended) The system of claim 1, wherein one or more hardware processors are configured to execute the computer-readable instructions to: display the representation of each of the plurality of radios at a location on the display corresponding to a location in a force directed graph configuration.
22. (Currently  Amended) The system of claim 1, wherein one or more hardware processors are configured to execute the computer-readable instructions to: display the representation of each of the plurality of radios at a location on the display corresponding to a location on a grid.
[End Audit]

Allowable Subject Matter
Claims 1-23 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Akoum (US 2019/0053293) teaches the features of monitoring a quality of  radio links established between devices and networks in a wireless communication network based on downlink transmissions received from the network device. These operations can further comprise determining whether the quality of wireless links indicates the device and the network device are out-of-sync based on the quality being below a defined quality level, wherein the defined quality level varies based on a usage scenario associated with usage of the radio link by the device (see 1, 6-11, and Par. 14-18. 21). 

However, the prior art does not disclose or fairly suggest the specific limitation of “determine, based on a user selection, a root node for display comprising a first radio of a plurality of radios; select for display at least one signal route involving the root node between each of the plurality of radios” as in lines 10-13 of independent claim 1.  Further, the prior art does not disclose the specifics of “display, within a window on a display, a representation of each radio of the plurality of radios within the radio’s assigned cluster” as claimed in lines 14-15 of claim 1 and the prior art does not disclose the limitation, “display, within the window on the display, a representation of the selected at least one signal route based on route health” as in lines 16-17 of claim 1.  The applicant’s claimed invention includes the features of determining to display a root node for communication in the network based on a user selection and the radio link for the root node, and further displaying at least one signal route involving the root node between each of the plurality of radios and displaying , within a window on a display, a representation of each radio of the plurality of radios within the radio’s assigned  cluster, and further displaying, a representation of the selected at least one signal route based on route health.

More specifically, the prior art does not disclose of fairly suggest the limitations: “for each radio of the plurality of radios, assign a radio into a cluster of radios comprising a subset of the plurality of 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644